Chalmers, J.,
delivered the opinion of the court.
John Grissom was indicted for the murder of Frank Waters, and upon proof of the fact of shooting, under circumstances of peculiar atrocity, was convicted and sentenced to be hanged. The crime was without alleviation or excuse, and, admitting the facts, the defense was rested solely upon the ground of insanity. Proof was introduced in support of this defense which required that the jury should have considered it unembarrassed by erroneous instructions. If the instructions had been correct we should not feel inclined to reverse the verdict, whatever might have been our own views as to the finding. The killing was with a deadly weapon, and by the second instruction for the State the jury were informed that from this fact alone the law implied malice; and then by the sixth instruction for the State the jury were told “ that if they believed from the evidence that the accused killed the deceased with malice, and not in necessary self-defense, he is guilty of murder, notwithstanding they may believe he was, at the time of committing the deed, laboring under partial insanity, whether he was or not, from such insanity, incapable of understanding the nature and consequence of his act and of knowing it was wrong, and he would be punishable for it.”
In other words, the jury are first told that the law impilied malice from the use of a deadly weapon, which it is admitted was used here, and then informed that if the act was malicious it was punishable as such, though committed at a time when the prisoner was incapable from partial insanity of distinguishing between right and wrong. The test with us in this class of cases is the capacity to distinguish between right and wrong, and we know no difference in this regard between total and partial insanity. If the disease goes to the extent of breaking down the distinction between a knowledge of right and wrong, it is immaterial whether the sufferer be totally •or only partially insane on other subjects. Irreconcilable conflict in the language of the instruction is created by the insertion of the *170words, “ if the accused killed the deceased with malice.” There can be no such thing as malice without mental accountability, and this cannot co-exist with an incapacity from mental disease to distinguish between right and wrong.

The instruction is fatally erroneous. The judgment must be reversed, and a new trial awarded.